DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: The word “the” should be inserted between the words “of screw” (Line 15).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0059944 to Oteman et al., in view of U.S. Patent Application Publication No. 2013/0221625 to Pare et al.
Claim 1: Oteman discloses an electric actuator 100 comprising:
a case 122;
an elastic member 135;
an electric motor 102; and
motion conversion mechanism 116, 126 configured to convert a rotary motion of the electric motor 102 into a linear motion, wherein
the motion conversion mechanism 116, 126 has a nut 116 rotatably supported, and a screw shaft 126 configured to axially move in accordance with a rotation of the nut 116,
the case 122 covers an axial end surface (proximate 135, 137) of the screw shaft 126,
the elastic member 135 is located between the axial end surface of the screw shaft and an opposite surface of the case 122 facing the axial end surface of the screw shaft 126,
the elastic member 135 is located on the axial end surface of the screw shaft 126.
Oteman does not disclose wherein the screw shaft 126 has a hole in an axial direction on the axial end surface of [the] screw shaft 126, and
the elastic member 135 has an insertion part to be inserted into the hole.
The Office turns to Pare, which teaches a similar electric actuator (FIG. 2) which includes a motion conversion mechanism which includes a nut 124 which is rotatably supported and which drives a screw shaft 114 configured to move axially in accordance with a rotation of the nut 124.  FIG. 2 (annotated below) illustrates what those having ordinary skill in the art would understand to be a bump stop and which is provided on an axial end of screw shaft 114 – similar to the location of the elastic member 135 of Oteman.  This bump stop appears to be configured so as to engage the housing 132.  FIG. 2 also illustrates that the screw shaft 114 is provided with a hole in an axial direction on an axial end surface of the screw shaft 114.  An insertion part (annotated below) is coupled to the bump stop and inserted into the hole.  The elements which the Office submits to be a bump stop and an insertion part have different cross-hatchings from the drive shaft 114, which is probative to support that these elements are indeed separate from the drive shaft 114.  Those 
In view of the Pare teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Oteman such that the screw shaft 126 is provided with a hole in an axial direction on the axial end surface of the screw shaft 126 – similar to the hole provided in an axial end surface of screw shaft 114 of Pare – and such that the elastic member 135 of Oteman is provided with an insertion part to be inserted into the hole, in order to securely fasten the elastic member to the screw shaft.

    PNG
    media_image1.png
    344
    479
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive.
On Page 5 of Applicant’s 01/26/2022 remarks, Applicant submits “[w]hile Figure 2 of Pare does appear to illustrate that the drive shaft 114 has an axial hole, there is no indication in Pare as does extend through the central hole of the drive shaft 114 and also through the central hole of the bump stop, so as to secure the bump stop to an axial end of the drive shaft 114, because (1) there does not appear to be any other reason to provide the drive shaft 114 and the bump stop each with the respective holes, (2) because if that were not the case, then the element annotated above as an insertion part does not appear to serve any function, and (3) because the motivation provided above in the rejection of Claim 1 (i.e., “to securely fasten the elastic member to the screw shaft”) is believed to be the most obvious use for the elements annotated above as a bump stop and an insertion part, based on what is disclosed in FIG. 2.  The Office further notes that lack of written disclosure within Pare for the elements characterized as a bump stop and insertion part is not necessary because the features illustrated in FIG. 2 of Pare satisfy the disclosure of these elements and the functions described above.  For the .

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2010/0059944 to Oteman et al., in view of U.S. Patent Application Publication No. 2013/0221625 to Pare et al. are considered to be the closest prior art.
Oteman and Pare do not disclose the limitations recited in Claims 4-5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658